Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 19, 2014

                                     No. 04-14-00010-CV

                                     John A. SALDAÑA,
                                          Appellant

                                               v.

                                      Richard MATA Jr.,
                                           Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 382404
                       Honorable David J. Rodriguez, Judge Presiding

                                           ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

       We ORDER that appellee, Richard Mata Jr., recover his costs of this appeal from appellant,
John A. Saldaña.

       It is so ORDERED on February 19, 2014.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2014.

                                                _____________________________
                                                Keith E. Hottle, Clerk